ACCEPTED
                                                                                                                                              03-14-00516-CR
                                                                                                                                                     3703065
                                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                                               AUSTIN, TEXAS
                                                                                                                                          1/8/2015 4:05:56 PM
                           THIRD COURT OF APPEALS CAUSE NUIVIBER 03-14-00516-CR                                                             JEFFREY D. KYLE
                                   TRIAL COURT CAUSE NO. D-14-0081-SA                                                                                  CLERK




STATE OF TEXAS                                                     §        IN THE                    FILED IN
                                                                                               3rd COURT OF APPEALS
                                                                   §                               AUSTIN, TEXAS
vs.                                                                §        391“ JUDICIAL DISTRICT
                                                                                               1/8/2015 4:05:56 PM
                                                                   §
MARK ANTHONY SERRANO                                               §        TOM GREEN COUNTY, TEXAS
                                                                                                 JEFFREY D. KYLE
                                                                                                       Clerk

                                               MOTION FOR EXTENSION
TO THE HONORABLE JUDGE OF SAID COURT:
           Now comes Mark Anthony Serrano, Appellant, and ﬁles this                Motion        for Extension for submission       of the
appellant’s brief for the following reasons:


           1.         Progress has been    made   in    on Appellant’s brief but because of other              legal obligations        of

appellant’s counsel the appellant’s brief will not     be ﬁnished by January       15"‘,   2015.

         2.       Appellant's appeal brief was due on              November     20°‘,   2014 and     this is the   second request for
extension by Appellant.

           3.         Appellant‘s counsel requests an extension of time to prepare the appellant’s brief for                 this   appeal
until   February   19"‘,2015.

           WHEREFORE, PREMISES CONSIDERED,                             Appellant prays that the Court enter        its   order extending
the deadline for submission     of appellant‘s brief   in this appeal.




                                                             Respectfully submitted,

                                                             RANDOLLSTOUT
                                                             By:                             _
                                                                   Rfndol L. Stout
                                                                   State Bar No. 24083914
                                                                   Attorney for Mark A. Serrano




                                                  Certiﬁcate of Service

       I certify that the foregoing has been delivered                        to the    Tom       Green County, Texas           District
Attomey‘s office by personal delivery on January 8, 2015.




                                                             RANDOL L. sziiur
                                                             Attorney for Defendant